Citation Nr: 1412586	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  08-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected status post ruptured left biceps and rotator cuff tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's treatment records include diagnoses of depressive disorder not otherwise specified (NOS), major depressive disorder (MDD), anxiety, anxiety disorder NOS, social anxiety, social phobia, panic disorder, and posttraumatic stress disorder (PTSD).  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has recharacterized the depression and anxiety claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS, MDD, anxiety, anxiety disorder NOS, social anxiety, social phobia, panic disorder, and PTSD.

The Veteran and his wife testified at a formal hearing before a Decision Review Officer (DRO) at the RO in Nashville, Tennessee in January 2009.  A transcript of the hearing is associated with the claims file.

In November 2011 and October 2013, the Board remanded the above claim for additional development.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  The Veteran was provided an opportunity to set forth his contentions at the hearing.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties a VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  A transcript of the hearing is contained in the Virtual VA paperless claims processing system.

The Virtual VA paperless claims processing system also includes an August 2013 appellate brief; other documents contained on Virtual VA are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

A January 2008 VA psychiatry outpatient note indicates the Veteran may be receiving disability benefits from the Social Security Administration (SSA) related to his service-connected connected status post ruptured left biceps and rotator cuff tear and/or his acquired psychiatric disorder.  As such, on remand the RO or AMC should contact the Veteran and inquire whether he receives SSA disability benefits; if so, the RO or AMC should obtain the SSA records.

During the January 2014 videoconference hearing before the undersigned VLJ, the Veteran testified that he was last seen at the Knoxville VA clinic for his acquired psychiatric disorder two years prior, and that he was currently prescribed his psychiatric medications by his private primary care physician.  See also December 2011 VA examination report (citing to VA treatment records dated April and September 2010).  The most recent treatment records associated with the claims file are from the Knoxville VA outpatient clinic, dated April 2009.  As such, on remand the RO or AMC should obtain any VA treatment records since April 2009, and all private treatment records related to the Veteran's acquired psychiatric disorder.
 
This claim was remanded by the Board in November 2011 to afford the Veteran a VA psychiatric examination.  The Veteran was afforded said examination in December 2011.  The Board finds that the December 2011 VA examiner's opinion is inadequate for purposes of deciding this claim.  The VA examiner did not address all of the Veteran's psychiatric diagnoses of record.  The examiner diagnosed anxiety disorder NOS, but later in the report stated that the Veteran described symptoms of anxiety, but did not report the frequency and severity required under the DSM-IV to meet the criteria for an anxiety disorder or panic attacks, making it unclear whether she in fact did diagnose anxiety disorder NOS upon her examination.  Further, the Veteran and his wife testified before the Board in January 2014 that his acquired psychiatric disorder is related to the constant pain from his service-connected status post ruptured left biceps and rotator cuff tear, the fact he has been unable to maintain employment since the injury which has caused financial stress and difficulty, and the Veteran's reported feelings of shame at not being able to be deployed with his unit due to the injury; the December 2011 VA examiner did not address or comment upon these factors and any effects they may have on the Veteran's psychiatric disorder.  Although the December 2011 VA examiner noted in her report that the Veteran's wife added information at the end of the examination, the examiner did not indicate what information was added.  

Finally, the December 2011 VA examiner opined that the Veteran's acquired psychiatric disorder was not aggravated beyond its natural progression by his in-service injury, and that his current depression "[did] not appear to be worse than his baseline level prior to service."  However, the December 2011 VA examiner indicated at two points in her examination report that it was "unclear whether [the examination was] an accurate representation of [the Veteran's] current psychosocial functioning," because the Veteran's answers were vague, and he often was unable to provide examples of symptoms he endorsed.  The examiner warned, "As such, it should be interpreted with caution."  Accordingly, the Board finds the December 2011 VA examination report inadequate to address whether the Veteran's acquired psychiatric disorder has been aggravated by his in-service injury or service-connected disability.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded a new VA examination with a different VA examiner.

The Board notes that VA does not have a unilateral responsibility to ensure that the evidentiary record is developed to its fullest extent possible; the Veteran must cooperate in this development, including with any VA examination, and his failure to cooperate may precipitate action adverse to the interests of his claim, to include denial of his claim.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should contact the Veteran and inquire whether he has applied for, and if he is receiving, SSA disability benefits.  Such communication should be clearly documented in the claims file.  If the Veteran has applied for SSA disability benefits, the RO or AMC should undertake appropriate development to obtain any and all of the Veteran's records from SSA.  All obtained records should be associated with the claims file.

2. The RO or AMC should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include VA treatment records from April 2009 to present, and any pertinent private treatment records, to include from the Veteran's primary care physician.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

For numbers 1 and 2, the RO/AMC must perform all necessary follow-up indicated.  If the records are not available, the RO or AMC should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA psychiatric examination with an appropriate examiner, other than the examiner who performed the December 2011 VA examination, to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorders, to include depressive disorder NOS, MDD, anxiety, anxiety disorder NOS, social anxiety, social phobia, panic disorder, and PTSD.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorder or disorders have on his social and occupational functioning, if any.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since October 2006.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

If a diagnosis of PTSD is not warranted, the examiner should specifically reconcile his/her findings with the diagnosis of PTSD in the Veteran's VA treatment records.  See July 2007 Knoxville VA psychiatry outpatient consultation; VA psychiatry outpatient notes dated January 2008, June 2008, and April 2009.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to or caused by the Veteran's service, to include the Veteran's ruptured left biceps and rotator cuff tear in June 2002.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since October 2006, the VA examiner should express an opinion as to whether any such disability clearly and unmistakably pre-existed service.  The examiner should cite to specific contemporaneous medical evidence that supports his or her opinion.  With respect to any acquired psychiatric disorder that the examiner believes clearly and unmistakably pre-existed service, the examiner should provide an opinion as to whether it is clear and unmistakable that disorder was not permanently aggravated by service.  Again, specific medical evidence should be cited with regard to any opinions provided.  

e) If the examiner determines that the evidence does not clearly and unmistakably reflect that the Veteran's acquired psychiatric disorder pre-existed service, the examiner should provide an opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

f) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since October 2006, and that the examiner determines the evidence does not clearly and unmistakably reflect pre-existed service, the examiner should provide an opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current acquired psychiatric disorder is due to or the result of his service-connected status post ruptured left biceps and rotator cuff tear.

For the purposes of the opinion being sought, the examiner should specifically address the October 2009 opinion by a VA licensed clinical social worker that the Veteran's current mental health disorder is at least as likely as not related to his service-connected shoulder on a secondary basis.  The examiner should also specifically address the June 2006 Knoxville VA outpatient intake note assessment of "anxiety, depression, chronic, secondary to left shoulder injury." 

g) For each acquired psychiatric disorder that is currently shown or that has been manifested at any time since October 2006, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current acquired psychiatric disorder is aggravated by the Veteran's service-connected status post ruptured left biceps and rotator cuff tear.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

If the examiner determines that the Veteran's acquired psychiatric disorder is aggravated (i.e., permanently worsened) by the status post ruptured left biceps and rotator cuff tear, the examiner, if possible, should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

For the purposes of all the opinions being sought, the examiner should specifically address the Veteran's contentions that his in-service left shoulder injury and service-connected status post ruptured left biceps and rotator cuff tear have caused financial stress due to his inability to find or maintain employment, has caused him to feel ashamed because he could not be deployed with his unit, and the testimony and August 2012 statement by the Veteran's wife regarding her observations of the changes in the Veteran after his in-service injury and discharge from service.  The examiner should also specifically address the Veteran's reports and the notations in his treatment records of chronic pain related to his service-connected status post ruptured left biceps and rotator cuff tear, as well as the August 2012 statement by the Veteran's representative and the two article submitted by the Veteran regarding the relationship between chronic pain and depression.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



